Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 1 of 30 Page ID #:154




    1 Benjamin N. Gluck - State Bar No. 203997
            bgluck@birdmarella.com
    2 Nicole R. Van Dyk - State Bar No. 261646
            nvandyk@birdmarella.com
    3 Naomi S. Solomon - State Bar No. 321357
            nsolomon@birdmarella.com
    4 Ashley D. Bowman - State Bar No. 286099
            abowman@birdmarella.com
    5 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
        DROOKS, LINCENBERG & RHOW, P.C.
    6 1875 Century Park East, 23rd Floor
        Los Angeles, California 90067-2561
    7 Telephone: (310) 201-2100
        Facsimile: (310) 201-2110
    8
        Attorneys for Movant Dr. Linda R.
    9
   10                            UNITED STATES DISTRICT COURT
   11               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   12
   13 IN RE SEARCH AND SEIZURE OF                    CASE NO. 2:21-cv-03554-RGK-MAR
      BOX NO. 8309 AT U.S. PRIVATE
   14 VAULTS                                         [REDACTED] DECLARATION OF
                                                     BENJAMIN N. GLUCK IN
   15
                        Plaintiff,                   SUPPORT OF FIRST AMENDED
   16                                                COMPLAINT (MOTION) FOR
   17 UNITED STATES OF AMERICA,
                                                     RELIEF UNDER FED. R. CRIM.
                                                     PRO. 41; REQUESTING MISSING
   18                   Defendant,                   PROPERTY AND INVENTORY
   19
                                                     AND RECORDS

   20                                                Assigned to Hon. R. Gary Klausner
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                     DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 2 of 30 Page ID #:155




    1                          DECLARATION OF BENJAMIN N. GLUCK
    2               I, Benjamin N. Gluck, declare as follows:
    3               1.    I am an active member of the Bar of the State of California and a
    4 Principal with Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow,
    5 A Professional Corporation, attorneys of record for Movant Dr. Linda R. in this
    6 action. I make this declaration in support of Movant’s First Amended Complaint
    7 (Motion) For Relief Under Rule 41(g); Requesting Missing Property And Inventory
    8 And Records. Except for those matters stated on information and belief, I make this
    9 declaration based upon personal knowledge and, if called upon to do so, I could and
   10 would so testify.
   11               2.    After the filing of the initial Complaint in this matter, on May 3, 2021,
   12 AUSA Andrew Brown sent me two video files reflecting the “video inventory” of
   13 Dr. R.’s safe deposit box, and claimed that the video proved Dr. R. received all of
   14 her property.
   15               3.    I reviewed the inventory on May 3, 2021, the same day that Mr. Brown
   16 sent it. It is wholly insufficient to serve as an inventory because it never purports to
   17 display or record all of the items in Dr. R.’s box, much less document specific
   18 quantities or types. Given the chaotic manner in which the box was opened and
   19 emptied, I am not surprised that items appear to be missing. The video not only
   20 confirms that the Government failed to create a proper inventory, it also confirms
   21 that the Government continued “inspecting” the contents of the box long after they
   22 had identified Dr. R. as the box owner.
   23               4.    Immediately after reviewing the video, I emailed Mr. Brown and told
   24 him that the video could not resolve Dr. R.’s concerns. I also asked for any
   25 remaining inventory or chain-of-custody information. Mr. Brown never responded.
   26               5.    All of the photographs reproduced below are true and accurate
   27 screenshots from two video files (00055.MTS and 00056.MTS) made available to
   28 my firm for download on May 3, 2021, by Mr. Brown. I have redacted some

        3719343.1
                                                       2
                                     DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 3 of 30 Page ID #:156




    1 portions of the screenshots to obscure Dr. R.’s private documents and I have added
    2 some red arrows to point out specific details.
    3               6.   The video shows that agents removed the front door to box 8309 (Dr.
    4 R.’s box) and then removed the plastic bin that was inside. An envelope was taped
    5 to the top of the bin:
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                     3
                                     DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 4 of 30 Page ID #:157




    1               7.   The video shows that the agent unseals the envelope shown in the
    2 preceding paragraph and removes a “U.S. Private Vaults Executor/Conservator
    3 Notification Letter” addressed to a relative of Linda R., including his telephone
    4 number and email address, informing the relative that Linda R. owns the contents of
    5 box 8309. (I have redacted this information to protect the relative’s privacy.)
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                     4
                                     DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 5 of 30 Page ID #:158




    1               8.   The video shows that the agent displayed to the camera the signature
    2 block of the letter, which contains Dr. R.’s signed complete name, and her contact
    3 information, including telephone number and email address. (I have redacted this
    4 information to protect Dr. R.’s privacy.)
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                     5
                                     DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 6 of 30 Page ID #:159




    1               9.   The video shows that also included in the envelope taped to the outside
    2 of the interior bin was a copy of Dr. R.’s California Driver’s License. (I have
    3 redacted Dr. R.’s personal information to protect her privacy.)
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                     6
                                     DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 7 of 30 Page ID #:160




    1               10.   The agent then places the interior plastic bin on a folding chair:
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                        7
                                       DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 8 of 30 Page ID #:161




    1               11.   The agent opens the interior plastic bin to reveal sealed envelopes:
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                       8
                                       DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 9 of 30 Page ID #:162




    1               12.   The agent begins tearing open the sealed envelopes:
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                      9
                                      DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 10 of 30 Page ID #:163




    1               13.   The agent removes papers from the sealed envelope and displays them
    2 to the video camera to be photographed. (I have redacted the contents of the
    3 document to protect Dr. R.’s privacy.)
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                    10
                                      DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 11 of 30 Page ID #:164




    1               14.   The agents photograph both sides of all documents found in the sealed
    2 envelope. (I have redacted the contents of the documents to protect Dr. R.’s privacy.)
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                       11
                                       DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 12 of 30 Page ID #:165




    1               15.   The agents continue showing documents removed from the sealed
    2 envelope. (I have redacted the contents to protect Dr. R.’s privacy.)
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                    12
                                     DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 13 of 30 Page ID #:166




    1               16.   The agent then begins to tear open sealed envelopes that appear to
    2 contain coins. He holds them open towards the camera but does not ensure that their
    3 type or quantity are ever visible to the camera:
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                      13
                                      DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 14 of 30 Page ID #:167




    1               17.   The video shows that the agent then hands the open envelope
    2 (highlighted by a red arrow I added) to an agent who cannot be seen by the camera:
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                     14
                                      DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 15 of 30 Page ID #:168




    1               18.   The video shows the agent then tears open another sealed envelope:
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                     15
                                      DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 16 of 30 Page ID #:169




    1               19.   As the agent opens this previously sealed envelope, he drops at least one
    2 item, which I have highlighted with a red arrow, and which is shown falling to the floor:
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                        16
                                       DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 17 of 30 Page ID #:170




    1               20.   The agent displays the now unsealed envelope towards the camera, but
    2 it is impossible to determine the type or quantity of coins it contains:
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                     17
                                      DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 18 of 30 Page ID #:171




    1               21.   The agent then looks for the dropped item(s):
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                      18
                                      DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 19 of 30 Page ID #:172




    1               22.   The agent tears open more envelopes:
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                     19
                                      DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 20 of 30 Page ID #:173




    1               23.   The agent photographs more documents that were in the sealed
    2 envelope. (I have redacted this information to protect Dr. R.’s privacy.)
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                     20
                                      DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 21 of 30 Page ID #:174




    1               24.   The agents open letter-sized envelopes that clearly contain only
    2 documents:
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                      21
                                      DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 22 of 30 Page ID #:175




    1               25.   The agents photograph the documents they removed from the envelope.
    2 (I have redacted this information to protect Dr. R.’s privacy.)
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                    22
                                     DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 23 of 30 Page ID #:176




    1               26.   The agents photograph Post-It notes. (I have redacted this information
    2 to protect Dr. R.’s privacy.)
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                      23
                                      DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 24 of 30 Page ID #:177




    1               27.   The agents open a sealed envelope and remove and display what
    2 appears to be a tube of coins; but they never display it any closer than as seen in the
    3 screenshot – where it is impossible to know what the tube contains:
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                    24
                                      DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 25 of 30 Page ID #:178




    1               28.   The agent then tilts the now unsealed opening of the bag towards the
    2 camera but never actually allows the camera to see inside. Other than the tube of
    3 unidentified coins shown in the previous screenshot, the video contains no other
    4 record of what else is in the bag the agent is holding:
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                      25
                                      DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 26 of 30 Page ID #:179




    1               29.   The agent then hands the now-unsealed bag (indicated by the red
    2 arrow) to another agent who cannot be seen by the camera:
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                     26
                                      DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 27 of 30 Page ID #:180




    1               30.   The agent removes a small cardboard box, opens the lid, and displays
    2 the box for the camera, revealing white wrapped cylinders. The agent does not
    3 display the contents in a manner that makes it possible to determine what the items
    4 are and does not display at all anything under the top layer of the small box’s
    5 contents before replacing the cover and handing the small box off camera:
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                     27
                                      DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 28 of 30 Page ID #:181




    1               31.   After repeating this process with numerous envelopes and containers of
    2 coins and documents, the agents place Dr. R.’s possessions in a line of plastic bags
    3 arranged on the floor. The camera’s view of what they are doing is almost entirely
    4 obscured.
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                     28
                                      DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 29 of 30 Page ID #:182




    1               32.   The agents then show a series of plastic bags towards the camera. They
    2 are open on top, except for a paper sticker that closes the middle of the bag. In the
    3 screenshot below, the tubes holding coins can easily fit through the open part of the
    4 bag. Moreover, there is no way to know how many tubes are in the bag.
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                     29
                                      DECLARATION OF BENJAMIN N. GLUCK
Case 2:21-cv-03554-RGK-MAR Document 16 Filed 07/09/21 Page 30 of 30 Page ID #:183




    1               33.   I reviewed the entirety of the video. The examples described above are
    2 similar to the rest of the video. Specifically, the Government never makes a clear
    3 video record of the specific type or amount of valuables in box 8309 and the
    4 contents of box 8309 are repeatedly outside the camera’s view. On the other hand,
    5 the Government appears to make careful images of all documents found in the box.
    6               I declare under penalty of perjury under the laws of the United States of
    7 America that the foregoing is true and correct, and that I executed this declaration
    8 on May 17, 2021, at Los Angeles, California.
    9
   10
                                                        Benjamin N. Gluck
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3719343.1
                                                       30
                                       DECLARATION OF BENJAMIN N. GLUCK
